Citation Nr: 1310100	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for postoperative right shoulder sprain.

2.  Entitlement to an initial compensable disability rating for irritable bowel syndrome.

3.  Entitlement to an initial compensable disability rating for residuals of a fracture at the distal interphalangeal joint articulation, left ring finger.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to a minimum 10 percent disability rating based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to January 1998 and from May 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that: granted service connection for postoperative right shoulder sprain, irritable bowel syndrome, and residuals of fracture of the left ring finger, with noncompensable ratings for each effective from June 17, 2006; denied service connection for disabilities of the right ankle and both knees; and denied a 10 percent disability rating under the provisions of 38 C.F.R. § 3.324.  The Veteran testified before the Board in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2012, the Veteran submitted new medical evidence.  The new evidence features private medical records showing medical treatment and findings pertinent to his right shoulder, right ankle, and both knees.  This evidence was submitted during the Veteran's August 2012 Board hearing, and the Veteran expressly stated (as documented in the August 2012 hearing transcript) that he "does not wish to waive his right [to RO review of the evidence] and would like the evidence to be reviewed by the regional office first...."  There has not yet been RO review of the evidence with issuance of a new decision or supplemental statement of the case.

The Board notes that the new medical evidence is potentially pertinent.  With regard to the right shoulder rating issue, the new evidence documents treatment for right shoulder symptoms with some clinical findings which may be suggestive of greater disability than shown in prior evidence.  With regard to the service connection issues for the right ankle and the knees, the Board notes that the basis of the RO's denial of these claims in the July 2009 statement of the case featured findings that the evidence at that time did not show current chronic disabilities of those joints; the newly submitted medical evidence pertains to more recent right ankle symptoms and medical evaluation, as well as new documentation of treatment of both knees suggestive of possible new findings or current diagnoses.  Thus, with respect to the issues involving the right shoulder, right ankle, and both knees, the Board must remand this case for RO-level consideration of the pertinent evidence in accordance with the Veteran's request.

With regard to each of the issues involving claims for higher disability ratings on appeal, the Board notes that the most recent (and only) VA examination report evaluating these disabilities is from March 2007.  The Board observes that six years have passed since this most recent VA examination, and the Veteran has presented indications suggestive of worsened symptomatology.  Concerning the right shoulder, the March 2007 VA examiner noted no right shoulder weakness or tenderness and made no note of crepitus.  In contrast, the new medical evidence submitted by the Veteran includes a March 2009 private medical report with examination findings including "some slight weakness," along with tenderness and crepitus in the right shoulder.  Concerning the irritable bowel syndrome, the March 2007 VA examination report diagnosed "[p]robable irritable bowel syndrome, currently quiescent," indicating that the pathology was essentially asymptomatic at that time based upon the Veteran's reported history.  In contrast, the Veteran's August 2012 Board hearing testimony described currently experiencing "frequent bouts" sometimes manifesting "4 or 5 times a day" or otherwise "3, 4 times a week" that "affect my lifestyle."  With regard to the left ring finger, the March 2007 VA examination report shows only "very minimal tenderness .... [o]therwise no abnormalities are identified" and the Veteran "does not presently report any substantial pain, stiffness, or swelling."  In contrast, the Veteran's August 2012 Board hearing testimony described "an arthritic type of pain that I feel in that joint frequently from the dislocation," particularly when typing.

The Board emphasizes that six years have passed since the Veteran's VA examination assessing these disabilities.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity of a pertinent disability since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has presented information indicating possibly increased severity of symptomatology for each disability involved in the increased rating issues on appeal.  Evidence more recent than the March 2007 VA examination report shows pertinent symptomatology of greater severity than that shown six years ago in the March 2007 VA examination report.  Under the circumstances of this case, the Board finds that a new VA examination is appropriate.

The Board additionally notes that the May 2007 VA examination report discusses the Veteran's claimed disabilities of the right ankle and both knees, but does not offer an etiology opinion addressing the Veteran's contention that any current claimed disabilities are etiologically linked to military service.  There is otherwise no medical opinion of record adequately addressing the etiology of the claimed disabilities of the right ankle and both knees.  The Board notes that recently submitted medical evidence provides some indication of possible chronic disability of both knees and shows that the Veteran has continued to seek treatment for symptoms of the knees and for right ankle pain.  Significantly, the Veteran's service treatment records document at least one episode of in-service injury / symptoms involving each of these joints (including the right knee in 1996, the right ankle in 1997, and the left knee in 2003).  Considering all current evidence of record, there is an indication that the Veteran may have current right ankle and bilateral knee disabilities and that such disabilities may have been incurred in service.  However, the current medical evidence of record is insufficient to establish the nature and etiology of the Veteran's claimed current right ankle and bilateral knee disabilities.  Therefore, the Veteran must be afforded a VA examination with a medical opinion adequately addressing these questions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Veteran's submission of some new private medical reports also suggests that there may be additional outstanding pertinent treatment reports from the Veteran's private medical providers.  As this case must be remanded anyway, the RO will have the opportunity to assist the Veteran in obtaining any additional outstanding private medical records from the providers identified by the Veteran during the processing of this remand.

The outcome of the service connection and increased rating claims on appeal may significantly impact the claim of entitlement to a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324.  The issue involving 38 C.F.R. § 3.324 is therefore inextricably intertwined with the service connection and increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, consideration of the issue involving 38 C.F.R. § 3.324 must be deferred until the issues of service connection and increased ratings are decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with regard to all issues remaining on appeal.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his disabilities on appeal.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  After the RO determines that the record is complete, the Veteran should be scheduled for a VA examination (or multiple VA examinations, if appropriate) to reassess the severity of his service-connected (a) right shoulder disability, (b) left ring finger disability, and (c) irritable bowel syndrome.  It is imperative that the claims-file (with a copy of this remand) be made available to the examiner(s) for review and the examination report(s) should reflect review of these items.  All indicated tests and studies should be performed, and the examiner(s) should describe in detail all symptomatology associated with the (a) right shoulder disability, (b) left ring finger disability, and (c) irritable bowel syndrome.

The examiner(s) should clearly report examination findings to allow for application of VA rating criteria regarding each disability.  Additionally, the examiner(s) should respond to the following, as appropriate:

(a)  Regarding the right shoulder, the pertinent examiner should provide findings as to whether the right shoulder disability is an impairment of the major or minor upper extremity, and report right shoulder range of motion measurements.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

(b)  Regarding the left ring finger, the pertinent examiner should indicate whether the severity of the left ring finger pathology can be considered the functional equivalent of amputation of the left ring finger.

(c)  Regarding the irritable bowel syndrome, the pertinent examiner should provide findings (with consideration of the Veteran's lay statements and any indicated medical findings) as to whether the pathology is most appropriately characterized as "mild" (featuring disturbances of bowel function with occasional episodes of abdominal distress), "moderate" (featuring frequent episodes of bowel disturbance with abdominal distress), or "severe" (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).

Regarding each of the disabilities, the Veteran's lay statements regarding his symptomatology should be considered and discussed, and the examiner(s) should describe in detail what impact each disability has on the Veteran's employability.  The examiner(s) should describe all pertinent functional impairment and also any exceptional features of disability (such as marked interference with employment and frequent periods of hospitalization).

3.  After the RO determines that the record is complete, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current disabilities of the right ankle, the left knee, and the right knee.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a) Identify all currently diagnosed disabilities for each of the following: (i) right ankle, (ii) left knee, and (iii) right knee.

(b) For each diagnosis found, state whether it is at least as likely as not that the disability was incurred in or aggravated by any incident, disease, or injury during military service.  Also, if arthritis is diagnosed in any of these joints, please state whether the arthritis manifested to a compensable degree within one year after the Veteran's discharge from either period of active service.  In answering this question, please discuss any relevant service and post-service medical records (to specifically include the service treatment records showing right knee treatment in 1996, right ankle treatment in 1997, and left knee treatment in 2003).

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.

4.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record, to include all evidence added to the record after the July 2009 statement of the case, and readjudicate the claims on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


